ELLISON, J.
Plaintiff’s action is for damages for trespass in forcibly taking from him his stallion valued at $500'. Punitive damages were likewise asked. There were two counts in the petition. He .recovered in the trial court on the first; the verdict was for defendant on the second.
*494It appears that plaintiff was indebted to one Demotte in the snm of seventy-five dollars for the purchase price of two cows, and that he executed his note for that sum, dated May 17, 1900, payable in six monthly installments of $12.50 each, beginning July 1st and ending December 1st, with eight per cent interest from date; and that to secure the note, plaintiff executed to Demotte a chattel mortgage on the cows and on the stallion in controversy — he, plaintiff, retaining the possession. A few days after the execution of the note and mortgage Demotte assigned them to defendant, a dealer in chattel mortgages. According to receipts given to plaintiff, he paid to defendant $10 on the note July 5th, $17 August 6th, $17 August 7th, $25 November 8th, and $25 November 13th, — making a total payment' or which receipts were given, of $94. Besides this, he paid $3 at one time and $6 at another, demanded of him for what was termed extensions. Of these receipted payments there was some dispute as to whether the second receipt for $17 was anything more than a duplicate for the first payment of that sum. But taken either way, it does not affect our conclusion in the case.
On the 8th or 9th of October, the installment due on the first of that month not being paid, defendant sent his agent out to take the horse. This agent, according to evidence in plaintiff’s behalf, represented himself as a deputy marshal or sheriff, with authority to take the horse. He told plaintiff that defendant would have to have six dollars more for extending time of payment. Plaintiff said he would pay it and the agent left. The next afternoon plaintiff went to defendant’s place of business and paid the six dollars; but before night the agent returned, flourished'a revolver and forcibly took the horse. Plaintiff demanded to see his papers, whereupon he “held up his gun,” and said, “there is the kind of papers I use.”
*495It seems the horse was put in a livery stable and it was said plaintiff was unable to find what became of him.
Afterwards plaintiff made two more payments on the notes, of $25 each, making a total payment of $77, if there was but one payment of $17, or a total of $94 if there were two payments of that amount. But conceding there was but one payment of that amount, yet the aggregate-was substantially as much as plaintiff owed defendant, without counting the two extra payments of $3 and $6. However, there was much said concerning what was due the livery man for the care of the horse after defendant took him, and of expense in taking him, and of the lack of proper tender of these amounts.
In the view we take of the case, there is no necessity for going into much of the discussion found in the briefs. In finding for plaintiff, the jury must have found that the $3 and $6 payments were made as the evidence for plaintiff tended to show. Now, while those payments were ostensibly a bonus for giving plaintiff further time, they were, of course, usury. Defendant had no right to exact of plaintiff anything more than lawful interest, and the note itself called for the highest limit. This usury, while not destroying the principal debt, did make void the chattel mortgage, and thereby destroyed the only basis for defendant’s claim to the horse (Holmes v. Schmeltz, decided this term). The statute of this state (Sec. 7184, R. S. 1909) concerning the liens of pledges or chattel mortgages, reads, that “ proof upon the trial that the party holding or claiming any such lien has received or exacted usurious interest for such indebtedness”, shall render, the mortgage or pledge void. It follows, all other considerations aside, defendant had no basis upon which to found Ms claim of the horse, and that his taking him in the ruthless manner stated was a gross violation plaintiff’s rights.
*496.There was no error in instructions on the measure of damages.
We have not discussed questions arising at the trial as to the second count, as the finding thereon was for defendant. The judgment is affirmed.
All concur.